Citation Nr: 1012234	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
paranoid schizophrenia and major depression.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
July 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the Court of Appeals for Veterans 
Claims (Court) has recently held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the claim on appeal has been recharacterized to 
include PTSD and any other psychiatric disorder.  

In a March 2008 statement of the case, the RO decided that 
new and material evidence had been associated with the 
claims file and therefore reopened the previously disallowed 
claims for service connection but denied the claims on the 
merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.  The Board may not 
consider a previously and finally disallowed claim unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claims on 
appeal.    

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an acquired 
psychiatric disorder other than PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In an October 2005 decision, the Board declined to 
reopen a previously denied claim of service connection for 
PTSD and denied a claim of service connection for a 
psychiatric disability, other than PTSD.  The Chairman of 
the Board has not ordered reconsideration of that decision.

2.  Evidence submitted after October 2005 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for PTSD and any other acquired 
psychiatric disorder.   


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  This law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claims on appeal.  This is so because the 
Board is taking action favorable to the Veteran on the 
issues in appellate status and a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence on 
record at the time of the last prior final denial of the 
claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for PTSD 
was denied in a June 1995 rating decision.  After several 
subsequent claims and denials, the Veteran filed a claim to 
reopen in March 2003, along with an original claim of 
entitlement to service connection for schizophrenia.  The RO 
denied these claims in a May 2003 rating decision.  The 
Veteran perfected an appeal of this decision, and in October 
2005, the Board determined that new and material evidence 
had not been submitted to reopen the PTSD claim and denied 
service connection for a psychiatric disability other than 
PTSD.  The record shows that the Veteran appealed to the 
Court, but he moved to dismiss the appeal.  Pursuant to an 
August 2006 Order, the Court dismissed the Veteran's appeal 
without a decision on the merits.  Thus, the Board's October 
2005 decision became final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

In July 2007, the Veteran filed to reopen his claims.  The 
RO declined to reopen the claims in a December 2007 rating 
decision.  The Veteran's appeal of that decision is properly 
before the Board.  The Board notes that the RO reopened the 
claims and denied them on the merits in a March 2008 
statement of the case.  

The evidence of record at the time of the October 2005 Board 
decision included service treatment records, service 
personnel records, SSA records, VAMC records, stressor 
statements and the reports of VA examinations conducted in 
December 1992, March 1995 and April 2003.  This evidence 
showed that the Veteran was referred to the mental hygiene 
clinic while in service in October 1971.  Post-service 
records contained evidence of several psychiatric diagnoses, 
including paranoid schizophrenia, depression and PTSD.  The 
Veteran's stressor statements contained references to being 
hit in the face by a rotating tank gun.  In its October 2005 
decision, the Board determined that the evidence received 
since the RO's prior final denial of the PTSD claim in 
February 1997 was not new and material because it was 
redundant of evidence previously considered by VA, which 
showed a diagnosis of PTSD related to vague stressors of 
being hit in the fact with a tank gun.  Also in its October 
2005 decision, the Board denied service connection for a 
chronic psychiatric disability other than PTSD because the 
Veteran's psychiatric disabilities were not shown to be 
related to active military duty.  

Evidence submitted after the October 2005 Board decision 
included additional VAMC records and stressor statements by 
the Veteran.  A May 2007 VAMC treatment note contains a 
positive nexus opinion by a VA psychiatrist, which relates 
the Veteran's PTSD symptoms to trauma he sustained while on 
active duty in Germany.  In an October 2007 statement, the 
Veteran recounted that he was knocked to the ground by a 
tank gun and was hit in the eye by a bullet casing.  He also 
stated that two friends were killed in Vietnam; he provided 
the names of these friends.  

Since the additions to the record contain information 
regarding the relationship of the Veteran's psychiatric 
disorder to in-service experiences, the Board finds it to be 
new and material.  38 C.F.R. § 3.156(a).  In short, this 
evidence addresses the central unestablished fact necessary 
to substantiate the Veteran's claims: whether the Veteran's 
current psychiatric disorders were incurred in or as a 
result of service.    

Accordingly, the Veteran's request to reopen the claims for 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD are granted.  As discussed further 
below, the Board finds that a remand is necessary before an 
adjudication on the merits.  


ORDER

New and material evidence having been submitted, the issue 
of entitlement to service connection for PTSD is reopened; 
to this limited extent, the appeal is granted.  

New and material evidence having been submitted, the issue 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include paranoid 
schizophrenia and major depression, is reopened; to this 
limited extent, the appeal is granted.  
  

REMAND

The Board finds that a remand is necessary in order to 
comply with VA's duty to assist the Veteran in the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).   

In an addendum to the March 2008 VA Form 9, the Veteran's 
attorney contended that VA's failure to develop a VA Form 
21-4138 submitted by the Veteran in November 2007 was in 
violation of VA's duty to assist.  

In an October 2007 PTSD stressor statement, the Veteran 
recalled an incident where he was hit in the face by a tank 
gun while standing on top of a tank turret.  He reported 
that Specialist Olson witnessed the incident.  The Veteran 
also recalled that he was hit in the eye at Ft. Leonard 
Wood, Missouri, by a bullet casing.  Last, he reported that 
two of his best friends, named James Brown and Lewis Adair, 
were killed in Vietnam.  In the November 2007 VA Form 21-
4138 in question, the Veteran stated that he could not 
recall whether Olson was Specialist Olson's first or last 
name.  He also stated that his slain friend's name was 
either Lewis Adair or Lewis Adell.  He believes the 
traumatic incidents occurred when he was in the 8th Infantry 
Division.  The Veteran does not contend, and the record does 
not show, that he participated in combat.  In December 2007, 
the RO issued a formal finding of lack of information 
required to corroborate the stressors associated with the 
Veteran's PTSD claim.  The RO determined that the stressor 
information was insufficient to conduct a meaningful search 
for corroborating records.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of 
the claimed stressor.  Dizoglio, 9 Vet. App. at 166.  

Since the Veteran's attorney has argued that the Veteran 
provided enough evidence to develop the VA Form 21-4138, and 
since the Veteran provided several names that could be 
searched, the Board finds that a remand is required for the 
RO to make further attempts to verify the Veteran's alleged 
PTSD stressors.  

Also, in an October 2008 letter, the Veteran's attorney 
stated that the Veteran has been treated at the VAMC in 
Omaha, Nebraska for his mental condition from 1988 to the 
present.  He requested that the RO secure all records from 
the VAMC.  It appears that the VAMC Omaha evidence of record 
at that time was dated from January 1993 to December 1996, 
December 2002 to March 2003, and May 2006 to December 2008.  
The RO requested records from January 1988 to September 1992 
in November 2008, after which records from the Omaha VAMC 
dated from March to December 2008 were associated with the 
claims file.  The Board notes that while considerable 
records from that VAMC have been associated with the claims 
file, it appears that additional treatment records may 
exist, and the RO should request all available records on 
remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).  

Last, the Board finds that a remand is also required to 
afford the Veteran a VA psychiatric examination in 
connection with his claims.  The Board's duty to assist 
requires providing a medical examination or obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
duty to provide a medical examination or obtain a medical 
opinion arises if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
Veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  38 C.F.R. 
§ 3.159(c)(4) (2009).  Whether the evidence indicates that 
the disability may be associated with the Veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering 
the duty to provide an examination for the Veteran's claimed 
disorders have been met.  First, the Veteran has claimed the 
existence of PTSD stressors in service.  Service treatment 
records show that the Veteran was referred for psychological 
treatment.  The Board also finds there to be competent 
medical evidence of a current disability and that the lay 
and medical evidence indicates that this disability may be 
associated with the Veteran's service.  Specifically, in a 
May 2007 treatment note, a VA psychiatrist related the 
Veteran's PTSD diagnosis to service.  Further, the record 
does not contain a concrete nexus opinion with regard to the 
Veteran's claim for acquired psychiatric disorder other than 
PTSD.  Since the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
the Veteran should be provided with an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  Through official sources, attempt to 
verify the stressful incidents reported by 
the Veteran in his October and November 
2007 statements.  All attempts should be 
documented and associated with the claims 
file.  

2.  Obtain to the extent possible all 
treatment records from the VAMC in Omaha, 
Nebraska from 1988 to the present.  All 
attempts should be documented and 
associated with the claims file.  

If VA is unable to secure these records, 
VA must notify the Veteran and (a) 
identify the specific records VA is unable 
to obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify the Veteran that he is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2009) (emphasis 
added). 

3.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the presence and etiology of 
PTSD and any acquired psychiatric disorder 
other than PTSD, to include paranoid 
schizophrenia and major depression.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any and all psychiatric disorders 
found on examination are more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  

A detailed rationale behind this opinion 
would be of considerable assistance to the 
Board, as would be a discussion of service 
treatment records which indicate the 
Veteran was referred for psychological 
treatment in service.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note on the examination report that he/she 
has reviewed the claims folder. 

4.  Thereafter, the Veteran's claims of 
entitlement to service connection for PTSD 
and an acquired psychiatric disorder other 
than PTSD, to include paranoid 
schizophrenia and major depression, should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


